Citation Nr: 1522653	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  09-50 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a disability manifested by shortness of breath, to include as due to an undiagnosed illness or a medically unexplained multi-symptom illness, or as secondary to a thyroid disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to July 2000, including service in the Southwest Asia theater of operations. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  In July 2011, a video conference hearing was held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

The case was originally before the Board in March 2012 when it was remanded for further development.  In April 2013, the Board denied the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2014 Memorandum Decision, the Court vacated the Board's April 2013 decision, and remanded the case for compliance with the terms of the Memorandum Decision.  In October 2014, the Board again remanded the appeal to undertake development outlined in the Court's Memorandum Decision.

In March 2015, the Veteran raised claims of service connection for disabilities of the hands, fingers, neck, shins and legs.  However, these claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over then and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Less than 90 days after the Veteran's appeal was re-certified to the Board, the Board received from her a list of four healthcare providers along with authorizations to request her records from these healthcare providers.  One of those identified providers appears relevant to this appeal.  Therefore, the Board finds that a remand to obtain and associate with the record these private treatment records is required.  38 C.F.R. § 20.1304 (c). 

In this regard, while the appeal is in remand any outstanding contemporaneous treatment records from the Dublin VA Medical Center should also be obtained and associated with the claims file.

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Associate with the claims file the Veteran's private treatment records related to the claimed disability from the ENT Center of Georgia, and clarify with the Veteran whether she desires any other additional records of treatment for respiratory complaints sought.  Any indicated records should be obtained, to the extent possible, as well as any further relevant records of treatment dated since March 2015, from the Dublin VA Medical Center.

3.  After associating any pertinent, outstanding records with the claims file, undertake any additional development as may become indicated, including obtaining any clarifying opinion from  prior VA examiners, and re-adjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided a supplemental statement of the case (SSOC) that includes citation to all evidence added to the claims file since the January 2015 SSOC.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

